DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application


	This non-final action is in response to U.S. Patent Application No. 16/915,475 filed on June 29, 2020.  Applicant claims priority to Australian Patent Application No. AU 2019092303 on June 28, 2019.  Claims 1 – 20 are pending and have been examined.


Information Disclosure Statement


The information disclosure statement submitted on November 22, 2022 is in compliance with the provisions of 37 CFR 1.97 and will be reviewed by the Examiner. 

Claim Rejections - 35 USC § 101

35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1- 18 are rejected pursuant to 35 U.S.C. § 101 because the claimed invention is not directed to statutory subject matter.  
Regarding Claim 1, which is directed to a method of recording a loan deal in a remote electronic database of an electronic system. The claim does not positively recite any computing components such as a processor, memory and communication interface. Therefore, absent a processor and computing components, Claim 1 and its dependents are directed to software per se, and are not directed to statutory subject matter.

Claims 1 - 20 are rejected pursuant to 35 USC § 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1 - Statutory Class
Claims 1 – 18 are not directed to statutory subject matter as discussed above.  Claims 19 – 20 recite a user device connecting to a financial server comprising one or more processing unit in communication with each other to execute a method. Therefore, Claims 19 and 20 are directed to statutory subject matter.

Step 2A, Prong 1 – Abstract Idea 
Claim 1 recites a method of recording a loan deal in a remote electronic database of an electronic system. comprising the step of specifying a new loan requirement and submit a debt tender through a borrower portal interface rendered on a user device to a financial server; receiving one or more digital documents to the financial server, storing an encrypted copy of the digital documents in the remote database. and a digital signature of the digital document on a distributed ledger; generating a list of loan proposals from the loan proposals stored in the remote database and ranking the loan proposals on the list by one or more criteria: selecting a preferred loan proposal from the list of loan proposals on the user device: providing a digital access credential to access a subset of the digital documents; compiling a digital loan offer for accepting on a user device; and storing an accepted digital loan offer in the remote database and a digital signature of the accepted digital loan offer on a distributed ledger. The abstract idea recited in Claim 1 is the underlined portion of the claim shown above. The abstract idea recites making a loan request, receiving loan proposals in response, choosing a proposal and submitting documents, receiving and accepting a loan offer and storing same which amounts to commercial interactions which fall under “Certain Methods of Organizing Human Activity” according to the 2019 Revised Patent Subject Matter Eligibility Guidance. Claim 19 is abstract for similar reasons.

Step 2A, Prong 2 – Practical Application
Claim 1 recites a method of recording a loan deal in a remote electronic database of an electronic system. comprising the step of specifying a new loan requirement and submit a debt tender through a borrower portal interface rendered on a user device to a financial server; receiving one or more digital documents to the financial server, storing an encrypted copy of the digital documents in the remote database. and a digital signature of the digital document on a distributed ledger; generating a list of loan proposals from the loan proposals stored in the remote database and ranking the loan proposals on the list by one or more criteria: selecting a preferred loan proposal from the list of loan proposals on the user device: providing a digital access credential to access a subset of the digital documents; compiling a digital loan offer for accepting on a user device; and storing an accepted digital loan offer in the remote database and a digital signature of the accepted digital loan offer on a distributed ledger. The additional elements recited in the Claim 1 are underlined above. The encryption and distributed ledger elements are recited at a high level and generally link technology to the abstract idea.  The additional elements amount to no more than tools and instructions to implement the abstract idea with computer(s), processor(s), memory and software and do not integrate the abstract idea into a practical application. 

Step 2B – Significantly more
As set forth in the discussion in Step 2A, Prong 2, above, the additional elements of the claim adds only instructions to implement the abstract idea with computer(s), processor(s), memory and software and do not integrate the abstract idea into a practical application. Based on the aforementioned the additional elements fail to add significantly more to the abstract idea.

Dependent claims
Claim 2 (the subset of digital documents comprises digital documents required by a lender to perform due diligence in assessing the loan proposal), Claim 3 (the financial server comprises a government and industrial interface adaptor associated with a third party database management system for retrieving authenticated documents from a third party database), Claim 6 (the government and industrial interface adaptor is adapted to periodically verify and update the documents), Claim 7 (loan deal comprises one or more smart contracts to facilitate settlement transactions), Claim 8 (the loan requirement comprises one or more of a debt entity, a fund entity, a property entity, property owner entity, existing debt entity, and lease entity), Claim 9 (the criteria has a set range to the one or more entities), Claim 10 (the step of generating a list of loan proposals comprises the steps of: extracting a loan amount attribute from a fund entity of the loan requirement; comparing the loan amount with the criteria of a loan proposal: in the event the loan amount is within the set range of a fund criterion, comparing other entities and corresponding criteria; in the event the other entities are within the set range of the corresponding criteria, record the loan proposal on the list of loan proposals), Claim 11 (in the event that the loan amount is above the set range of a fund criterion, the financial server is adapted to generate a loan syndicate with a plurality of loan proposals with an aggregated loan amount equal to the loan amount of the loan request), Claim 12 (each of the plurality of loan proposals of the loan syndicate has a same value in the loan amount), Claim 13 (the financial server comprises a support vector machine for analyzing information from the remote database to generate one or more loan syndicate for a loan requirement), Claim 14 (in the event that the loan amount is above the set range of a fund criterion, the financial server is adapted to generate a loan financing orchestration having a plurality of loan requirements with an aggregated loan amount equal to that loan amount of the loan proposal), Claim 15 (the financial server comprises a support vector machine for analyzing information from the remote database to generate one or more loan financing orchestration for a loan proposal), Claim 16 (recording a service provider arrangement for the loan deal in the remote database), Claim 17 (the financial server is adapted to securitise a loan dead into a plurality of asset-back securities, store the asset-back security in the remote database, and a digital signature of the asset-backed security on a distributed ledger), Claim 18 (the financial server is adapted to provide a chat collaboration interface for users to communicate offline and in real time via an encrypted data channel) and Claim 20 (compiling a list of required documents for duc diligent, requesting the financial server for an access credential for the list: of required documents, and using the access credential to retrieve the list of required documents from the remote database) further define and merely add specificity to the abstract idea. With respect to Claim 4 (the distributed ledge comprises a blockchain data structure having for storing the digital signature of the documents), the distributed ledger/blockchain element is recited at a high level and generally links distributed ledger/blockchain technology to the abstract idea recited in Claim 1 and is used as a tool to implement the abstract idea. With respect to Claim 5 (digital access credential comprises one or more temporary session keys for decrypting the documents), the decryption element is recited at a high level and generally links encryption technology to the abstract idea recited in Claim 1 and is used as a tool to implement the abstract idea. Thus, the dependent claims also fail to add significantly more to the abstract idea.  

As such, Claims 1 - 20 are not patent eligible. 

Claim Interpretation

Claims 11, 13 – 15 and 17 - 19 contain limitations that include intended use language. The subject matter of a properly construed claim is defined by the terms that limit the scope of the claim when given their broadest reasonable interpretation. It is this subject matter that must be examined. As a general matter, grammar and the plain meaning of terms as understood by one having ordinary skill in the art used in a claim will dictate whether, and to what extent, the language limits the claim scope. See MPEP § 2111.01 for more information on the plain meaning of claim language. Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. The following types of claim language may raise a question as to its limiting effect:
statements of intended use or field of use, including statements of purpose or intended use in the preamble, 
"adapted to" or "adapted for" or "to" or "for" clauses, 
"wherein" or "whereby" clauses, 
contingent limitations, 
printed matter, or 
terms with associated functional language. 

The above list of examples is not intended to be exhaustive. The determination of whether particular language is a limitation in a claim depends on the specific facts of the case. See, e.g., Griffin v. Bertina, 285 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002)(finding that a "wherein" clause limited a process claim where the clause gave "meaning and purpose to the manipulative steps"). For more information about these types of claim language and how to determine whether they have a limiting effect on claim scope, see MPEP §§ 2111.02 through 2111.05.

Claim 11 contains the clauses "… in the event that the loan amount is above the set range of a fund criterion, the financial server is adapted to generate a loan syndicate with a plurality of loan proposals …”. Claim 13 contains the clause "… to generate one or more loan syndicate…”.  Claim 14 contains the clause "… in the event that the loan amount is above the set range of a fund criterion, the financial server is adapted to generate a loan financing orchestration …”. Claim 15 contains the clauses "… to generate one or more loan financing orchestration …”.  Claim 17 contains the clause "… to securitise a loan deal …”.  Claim 18 contains the clauses "… to provide a chat collaboration interface for users to communicate offline …”. These clauses clearly refer to intended use; they do nothing positively; the clauses at issue are not elements of the limitations, rather, they are someone's interpretation of what might be accomplished future tense; they are also not positive steps in the claims. These clauses will be given little, if any, patentable weight.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 10 and 16 -18 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas US 2019/0333142 A1, (“Thomas”), in view of Kesiboyana et al., US 11,321,773 B2, (“Kesiboyana”).
Claim 1:
Thomas teaches:
Thomas teaches:
A method of recording a loan deal in a remote electronic database of an electronic system. comprising the step of specifying a new loan requirement and submit a debt tender through a borrower portal interface rendered on a user device to a financial server; (See Thomas, Abstract (Systems and methods related to a comprehensive blockchain-based tool configured to process applicant information and administer a mortgage via one or more blockchain-based smart contracts.), Par. 26 (Communication component 116 may be configured to communicate with one or more applicants 130, one or more lenders 140, one or more sellers 150, and/or one or more additional third parties via a network 102. In various implementations, communication component 116 may be configured to communicate with one or more applicants 130 to receive user information, provide a qualification response indicating that that an applicant may qualify for a loan from one or more lenders 140, or otherwise communicate with one or more applicants 130 as described herein.))
receiving one or more digital documents to the financial server, storing an encrypted copy of the digital documents in the remote database, and a digital signature of the digital document on a distributed ledger; (See Thomas, Par. 8 (In order to facilitate the loan origination process, the system may generate and maintain a financial profile of an applicant. In various implementations, the system may electronically obtain and cryptographically record user information for an applicant on the blockchain.))
selecting a preferred loan proposal from the list of loan proposals on the user device; (See Thomas, Par. 57 (One or more smart contracts may program computer system 110 to automatically provide applicant 130 with the documentation required responsive to the indication of the selection of the loan.))
providing a digital access credential to access a subset of the digital documents; (See Thomas, Par. 57 (One or more smart contracts may program computer system 110 to automatically provide applicant 130 with the documentation required responsive to the indication of the selection of the loan. The documentation may be required to validate information (e.g., salary, financial assets, employment, credit score, digital title records, and/or other information) from one or more applicants 130, one or more lenders 140, one or more sellers 150, and/or one or more additional third parties.))
compiling a digital loan offer for accepting on a user device; and (See Thomas, Par. 57 (Responsive to the indication of the selection of a loan from a first lender, loan processing component 120 may be configured to automatically provide to the applicant documentation required to validate information needed to finalize approval of the applicant for the loan from the first lender.), Par. 86 (Although illustrated in FIG. 1 as a single component, computer system 110 and user device(s) associated with one or more applicants 130, one or more lenders 140, one or more sellers 150, and/or one or more additional third parties may each include a plurality of individual components (e.g., computer devices) each programmed with at least some of the functions described herein. In this manner, some components of computer system 110 and/or associated user devices may perform some functions while other components may perform other functions, as would be appreciated.))
storing an accepted digital loan offer in the remote database and a digital signature of the accepted digital loan offer on a distributed ledger. (See Thomas, Par. 58 (Each loan may be associated with a single blockchain-based smart contract (stored in a smart contract repository) configured to govern the administration of the loan.), Par. 66 (The recordation of information on a blockchain is typically implemented using public and private "keys," which may be long strings of numbers and letters linked through tile cryptographic algorithm that was used to create them. An address is derived from the public key and is comparable to a bank account number which is published to the world. The private key (comparable to an ATM PIN) is meant to be a guarded secret, and only used to authorize information private to the individual to which the private key is issued.))
Thomas does not expressly disclose, however, Kesiboyana teaches:
generating a list of loan proposals from the loan proposals stored in the remote database and ranking the loan proposals on the list by one or more criteria; (See Kesiboyana, Fig. 2, Col. 8, lines 15-19 (At step 218, client 202 can use the appId to retrieve ("GET") all offers received for the application, including the assigned offerIds. At step 220, client 202 can use the offerIds to retrieve ("GET") detailed information about a particular offer (e.g., by specifying the offerId).), Col. 6, lines 31-33 (Pricing microservice 108c can calculate or otherwise establish a "tier" for a given customer based on loan offers received for that customer.), lines 44-48 (customers microservice 108d can manage and store customer preferences, such as which lending institutions a particular customer prefers to use, and which loan terms a customer prefers (e.g., only loans with a 36-month duration).), Col. 5, lines 10-17 (A client 120 can send a request to API module 106a, specifying an appId. API module 106a can, in turn, send a request to the offers microservice 108b requesting a list of offers that have been received for specified multi-lender application. The offers information can be returned to the client 120 as a list of data objects. Thus, using API module 106a, clients 120 can readily provide customer-centric views of multi-lender loan applications and offers.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Thomas discussed above, a step for generating a list of loan offers ranked by the loan criteria, as taught by Kesiboyana. Thomas teaches a blockchain based method to process and administer a loan. It would have been obvious for Thomas to include a step for generating a list of loan offers ranked by the loan criteria so as provide a client with a customer-centric view of multi-lender loan applications and offers (Thomas, Col. 5, lines Par. 59). Since the claimed invention is merely a combination of old elements, Thomas’ blockchain based method to process and administer a loan and Kesiboyana’s step for generating a list of loan offers ranked by the loan criteria, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 2:
Thomas and Kesiboyana teach each and every element of Claim 1 above.
Thomas further teaches:
the subset of digital documents comprises digital documents required by a lender to perform due diligence in assessing the loan proposal. (See Thomas, Par. 8 (By maintaining an updated financial profile of each applicant and recording the updated financial profile for each applicant on a blockchain, an immutable record of each applicant's financial profile (and their financial history) may be maintained. In various implementations, the financial profile of an applicant (and the applicant information contained therein) may be processed to determine whether an applicant qualifies for a mortgage from each of a set of lenders.))

Claim 3:
Thomas and Kesiboyana teach each and every element of Claim 2 above.
Thomas further teaches: 
the financial server comprises a government and industrial interface adaptor associated with a third party database management system for retrieving authenticated documents from a third party database.  (See Thomas, Par. 8 (A credit report may be obtained for an applicant from each of multiple credit agencies or from a single credit agency. Based on the user information and the credit report, a financial profile of the applicant may be generated. In various implementations, the financial profile of an applicant may be maintained by monitoring or periodically obtaining user information and/or a credit report for the applicant and updating the financial profile accordingly.))

Claim 4:
Thomas and Kesiboyana teach each and every element of Claim 3 above.
Thomas further teaches: 
the distributed ledge comprises a blockchain data structure having for storing the digital signature of the documents.  (See Thomas, Par. 8 (In order to facilitate the loan origination process, the system may generate and maintain a financial profile of an applicant. In various implementations, the system may electronically obtain and cryptographically record user information for an applicant on the blockchain. The user information may be encrypted and associated with a public key and a private key.))

Claim 5:
Thomas and Kesiboyana teach each and every element of Claim 4 above.
Thomas further teaches: 
digital access credential comprises one or more temporary session keys for decrypting the documents. (See Thomas, Par. 8 (A credit report may be obtained for an applicant from each of multiple credit agencies or from a single credit agency. Based on the user information and the credit report, a financial profile of the applicant may be generated. In various implementations, the financial profile of an applicant may be maintained by monitoring or periodically obtaining user information and/or a credit report for the applicant and updating the financial profile accordingly; claim 1.))

Claim 6:
Thomas and Kesiboyana teach each and every element of Claim 5 above.
Thomas further teaches: 
the government and industrial interface adaptor is adapted to periodically verify and update the documents. (See Thomas, Par. 8 (A credit report may be obtained for an applicant from each of multiple credit agencies or from a single credit agency. Based on the user information and the credit report, a financial profile of the applicant may be generated. In various implementations, the financial profile of an applicant may be maintained by monitoring or periodically obtaining user information and/or a credit report for the applicant and updating the financial profile accordingly.))

Claim 7:
Thomas and Kesiboyana teach each and every element of Claim 6 above.
Thomas further teaches: 
loan deal comprises one or more smart contracts to facilitate settlement transactions. (See Thomas, Par. 25 (In various implementations, various features described herein as being performed by communication component 116, financial profile component 118, loan processing component 120, loan administration component 122, and/or blockchain/hashing component 124 may per formed via one or more blockchain-based smart contracts. One or more of the features described herein may be executed based on blockchain-based smart contracts stored in a smart contract repository.))

Claim 8:
Thomas and Kesiboyana teach each and every element of Claim 7 above.
Thomas further teaches: 
the loan requirement comprises one or more of a debt entity, a fund entity, a property entity, property owner entity, existing debt entity, and lease entity. (See Thomas, Par. 7 (One aspect of the invention described provides a system configured to facilitate the loan origination process for an applicant with minimal interaction with the lenders themselves. Loan origination is the process by which a borrower applies for a new loan, and a lender processes that application. Origination generally includes all the steps from taking a loan application up to disbursal of funds (or declining the application).))

Claim 9:
Thomas and Kesiboyana teach each and every element of Claim 8 above.
Thomas does not expressly disclose, however, Kesiboyana teaches: 
the criteria has a set range to the one or more entities. (See Kesiboyana, Fig. 2, Col. 6, lines 31-33 (Pricing microservice 108c can calculate or otherwise establish a "tier" for a given customer based on loan offers received for that customer.), lines 44-48 (customers microservice 108d can manage and store customer preferences, such as which lending institutions a particular customer prefers to use, and which loan terms a customer prefers (e.g., only loans with a 36-month duration).))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Thomas discussed above, a step for generating a list of loan offers ranked by the loan criteria, as taught by Kesiboyana. Thomas teaches a blockchain based method to process and administer a loan. It would have been obvious for Thomas to include a step for generating a list of loan offers ranked by the loan criteria so as provide a client with a customer-centric view of multi-lender loan applications and offers (Thomas, Col. 5, lines Par. 59). Since the claimed invention is merely a combination of old elements, Thomas’ blockchain based method to process and administer a loan and Kesiboyana’s step for generating a list of loan offers ranked by the loan criteria, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 10:
Thomas and Kesiboyana teach each and every element of Claim 9 above.
Thomas does not expressly disclose, however, Kesiboyana teaches:
the step of generating a list of loan proposals comprises the steps of: extracting a loan amount attribute from a fund entity of the loan requirement; (See Kesiboyana Fig. 2, Col. 6, lines 25 – 28 (Offers microservice 108b can be configured to retrieve all offers associated with a given appId, as well as information about an individual offer (i.e., offerId).), Col. 8, lines 15-19 (At step 218, client 202 can use the appId to retrieve ("GET") all offers received for the application, including the assigned offerIds. At step 220, client 202 can use the offerIds to retrieve ("GET") detailed information about a particular offer (e.g., by specifying the offerId).))
comparing the loan amount with the criteria of a loan proposal: in the event the loan amount is within the set range of a fund criterion, comparing other entities and corresponding criteria; (See Kesiboyana, Col. 5, lines 10-17 (A client 120 can send a request to API module 106a, specifying an appId. API module 106a can, in turn, send a request to the offers microservice 108b requesting a list of offers that have been received for specified multi-lender application. The offers information can be returned to the client 120 as a list of data objects. Thus, using API module 106a, clients 120 can readily provide customer-centric views of multi-lender loan applications and offers.))
in the event the other entities are within the set range of the corresponding criteria, record the loan proposal on the list of loan proposals. See Kesiboyana, Col. 6, lines 19-23 (Offers microservice 108b can receive offer data objects from the lender API module 106b via messaging service 110. Microservice 108b can assign new offerIds - or in some cases the offerIds may have been previously assigned- and store information about the offers in a database.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Thomas discussed above, a step for generating a list of loan offers ranked by the loan criteria, as taught by Kesiboyana. Thomas teaches a blockchain based method to process and administer a loan. It would have been obvious for Thomas to include a step for generating a list of loan offers ranked by the loan criteria so as provide a client with a customer-centric view of multi-lender loan applications and offers (Thomas, Col. 5, lines Par. 59). Since the claimed invention is merely a combination of old elements, Thomas’ blockchain based method to process and administer a loan and Kesiboyana’s step for generating a list of loan offers ranked by the loan criteria, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 16:
Thomas and Kesiboyana teach each and every element of Claim 1 above.
Thomas further teaches: 
recording a service provider arrangement for the loan deal in the remote database. (See Thomas, Par. 58 (Each loan may be associated with a single blockchain-based smart contract (stored in a smart contract repository) configured to govern the administration of the loan.), Par. 66 (The recordation of information on a blockchain is typically implemented using public and private "keys," which may be long strings of numbers and letters linked through tile cryptographic algorithm that was used to create them. An address is derived from the public key and is comparable to a bank account number which is published to the world. The private key (comparable to an ATM PIN) is meant to be a guarded secret, and only used to authorize information private to the individual to which the private key is issued.))

Claim 17:
Thomas and Kesiboyana teach each and every element of Claim 1 above.
Thomas further teaches: 
the financial server is adapted to securitise a loan deal into a plurality of asset-back securities, store the asset-back security in the remote database, and a digital signature of the asset-backed security on a distributed ledger. (See Thomas, Par. 58 (Each loan may be associated with a single blockchain-based smart contract (stored in a smart contract repository) configured to govern the administration of the loan.), Par. 66 (The recordation of information on a blockchain is typically implemented using public and private "keys," which may be long strings of numbers and letters linked through tile cryptographic algorithm that was used to create them. An address is derived from the public key and is comparable to a bank account number which is published to the world. The private key (comparable to an ATM PIN) is meant to be a guarded secret, and only used to authorize information private to the individual to which the private key is issued.))

Claim 18:
Thomas and Kesiboyana teach each and every element of Claim 17 above.
Thomas further teaches: 
the financial server is adapted to provide a chat collaboration interface for users to communicate offline and in real time via an encrypted data channel. (See Thomas, Par. 32 (Communication component 116 may be configured to generate and provide an interface to one or more applicants 130, one or more lenders140, one or more sellers 150, and/or one or more additional third parties via a network 102. The interface may be presented via a user display of a user device associated with one or more applicants 130, one or more lenders 140, one or more sellers 150, and/or one or more additional third parties.)) 

Claims 11 – 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas US 2019/0333142 A1, (“Thomas”), in view of Kesiboyana et al., US 11,321,773 B2, (“Kesiboyana”) in further view of Dhawan et al., US 2020/0226677 A1, (“Dhawan”).

Claim 11:
Thomas and Kesiboyana teach each and every element of Claim 10 above.
Thomas and Kesiboyana do not expressly disclose, however, Dhawan teaches: 
in the event that the loan amount is above the set range of a fund criterion, the financial server is adapted to generate a loan syndicate with a plurality of loan proposals with an aggregated loan amount equal to the loan amount of the loan request.  (See Dhawan, Fig. 8, Par. 159 (Process 800 begins at step 1a. At step 1a, agent 803 creates a $1M facility agreement, or credit line. The facility agreement may govern interactions between an agent, borrower and lending consortium with respect to a syndicated loan. The facility agreement may be codified in syndicated smart contract 805 running on blockchain 810. Process 800 shows that at step 1a, syndicated smart contract 805 is ready to govern the $1M facility agreement. Process 800 shows that at step 1a, syndicated smart contract 805 holds $1M of crypto credits for distribution.), Par. 161 (Step 1b shows that members of the lending consortium may contribute assets to a syndicated loan by adding crypto credits corresponding to a specific fiat currency amount, in this case, US Dollars (“USD”).), Par. 162 (Step 2 shows that syndicated smart contract 805 may distribute loan ownership crypto credits that reflect financial contributions of agent 803, lending member 807 and lending member 809. Step 2 also shows that $900k (out of $1M) of the syndicated loan remains unused by a borrower (not shown). At step 2, the $100k may be disbursed by agent 803 to the borrower. The distributions of crypto credits and disbursements to the borrower may be recorded on blockchain 810.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Thomas discussed above, a step for initiating a loan syndication, as taught by Dhawan. Thomas teaches a blockchain based method to process and administer a loan. It would have been obvious for Thomas to include a step for initiating a loan syndication so as increase the opportunity for a borrower to obtain financing when the amount sought is beyond the amount an individual lender is prepared to loan out. Since the claimed invention is merely a combination of old elements, Thomas’ blockchain based method to process and administer a loan and Dhawan’s step for initiating a loan syndication, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 12:
Thomas, Kesiboyana and Dhawan teach each and every element of Claim 11 above.
Thomas and Kesiboyana do not expressly disclose, however, Dhawan teaches: 
each of the plurality of loan proposals of the loan syndicate has a same value in the loan amount.  (See Dhawan, Fig. 8, Par. 159 (Process 800 begins at step 1a. At step 1a, agent 803 creates a $1M facility agreement, or credit line. The facility agreement may govern interactions between an agent, borrower and lending consortium with respect to a syndicated loan. The facility agreement may be codified in syndicated smart contract 805 running on blockchain 810. Process 800 shows that at step 1a, syndicated smart contract 805 is ready to govern the $1M facility agreement. Process 800 shows that at step 1a, syndicated smart contract 805 holds $1M of crypto credits for distribution.), Par. 161 (Step 1b shows that members of the lending consortium may contribute assets to a syndicated loan by adding crypto credits corresponding to a specific fiat currency amount, in this case, US Dollars (“USD”).), Par. 162 (Step 2 shows that syndicated smart contract 805 may distribute loan ownership crypto credits that reflect financial contributions of agent 803, lending member 807 and lending member 809. Step 2 also shows that $900k (out of $1M) of the syndicated loan remains unused by a borrower (not shown). At step 2, the $100k may be disbursed by agent 803 to the borrower. The distributions of crypto credits and disbursements to the borrower may be recorded on blockchain 810.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Thomas discussed above, a step for initiating a loan syndication, as taught by Dhawan. Thomas teaches a blockchain based method to process and administer a loan. It would have been obvious for Thomas to include a step for initiating a loan syndication so as increase the opportunity for a borrower to obtain financing when the amount sought is beyond the amount an individual lender is prepared to loan out. Since the claimed invention is merely a combination of old elements, Thomas’ blockchain based method to process and administer a loan and Dhawan’s step for initiating a loan syndication, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 14:
Thomas and Kesiboyana teach each and every element of Claim 10 above.
Thomas and Kesiboyana do not expressly disclose, however, Dhawan teaches: 
in the event that the loan amount is above the set range of a fund criterion, the financial server is adapted to generate a loan financing orchestration having a plurality of loan requirements with an aggregated loan amount equal to that loan amount of the loan proposal. (See Dhawan, Fig. 8, Par. 159 (Process 800 begins at step 1a. At step 1a, agent 803 creates a $1M facility agreement, or credit line. The facility agreement may govern interactions between an agent, borrower and lending consortium with respect to a syndicated loan. The facility agreement may be codified in syndicated smart contract 805 running on blockchain 810. Process 800 shows that at step 1a, syndicated smart contract 805 is ready to govern the $1M facility agreement. Process 800 shows that at step 1a, syndicated smart contract 805 holds $1M of crypto credits for distribution.), Par. 161 (Step 1b shows that members of the lending consortium may contribute assets to a syndicated loan by adding crypto credits corresponding to a specific fiat currency amount, in this case, US Dollars (“USD”).), Par. 162 (Step 2 shows that syndicated smart contract 805 may distribute loan ownership crypto credits that reflect financial contributions of agent 803, lending member 807 and lending member 809. Step 2 also shows that $900k (out of $1M) of the syndicated loan remains unused by a borrower (not shown). At step 2, the $100k may be disbursed by agent 803 to the borrower. The distributions of crypto credits and disbursements to the borrower may be recorded on blockchain 810.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Thomas discussed above, a step for initiating a loan syndication, as taught by Dhawan. Thomas teaches a blockchain based method to process and administer a loan. It would have been obvious for Thomas to include a step for initiating a loan syndication so as increase the opportunity for a borrower to obtain financing when the amount sought is beyond the amount an individual lender is prepared to loan out. Since the claimed invention is merely a combination of old elements, Thomas’ blockchain based method to process and administer a loan and Dhawan’s step for initiating a loan syndication, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas US 2019/0333142 A1, (“Thomas”), in view of Kesiboyana et al., US 11,321,773 B2, (“Kesiboyana”) in further view of Dhawan et al., US 2020/0226677 A1, (“Dhawan”), in further view of Silberman et al., US2017/0330058 A1, (“Silberman”).

Claim 13:
Thomas, Kesiboyana and Dhawan teach each and every element of Claim 11 above.
Thomas, Kesiboyana and Dhawan do not expressly disclose, however, Silberman           teaches: 
the financial server comprises a support vector machine for analyzing information from the remote database to generate one or more loan syndicate for a loan requirement. (See Silberman, Par. 48 (AI engine 410 may use machine learning, such as a classifier (e.g., support vector machine, neural network, Bayesian, or other classifier), to analyze the data sets 402 to determine value indexes 412. Data manifests 414 may identify where each of the data sets 402 are stored and how they are accessed. Business processes 416 may identify business processes of financial institutions, etc. Problem set 418 may define the problem(s) to be solved by the analysis module 404 (e.g., whether to provide credit, how much credit to provide, whether to admit a student, and the like) and may be used with a context engine to correlate the problem set to historical data. For example, historical data associated with individuals or businesses who previously took out a loan (or mortgage) may be analyzed to determine an amount of the previous loans, whether the previous loans were paid back ahead of schedule, whether any payments were missed, whether the previous loans were defaulted on, etc.)) 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Thomas discussed above, a step for using a vector machine for analyzing information, as taught by Silberman. Thomas teaches a blockchain based method to process and administer a loan. It would have been obvious for Thomas to include a step for using a vector machine for analyzing information so as increase the likelihood of making an accurate determination for providing a loan to a borrower. Since the claimed invention is merely a combination of old elements, Thomas’ blockchain based method to process and administer a loan and Silberman’s step for using a vector machine to analyze information, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 15:
Thomas, Kesiboyana and Dhawan teach each and every element of Claim 14 above.
Thomas, Kesiboyana and Dhawan do not expressly disclose, however, Silberman,            teaches: 
the financial server comprises a support vector machine for analyzing information from the remote database to generate one or more loan financing orchestration for a loan proposal.  (See Silberman, Par. 48 (AI engine 410 may use machine learning, such as a classifier (e.g., support vector machine, neural network, Bayesian, or other classifier), to analyze the data sets 402 to determine value indexes 412. Data manifests 414 may identify where each of the data sets 402 are stored and how they are accessed. Business processes 416 may identify business processes of financial institutions, etc. Problem set 418 may define the problem(s) to be solved by the analysis module 404 (e.g., whether to provide credit, how much credit to provide, whether to admit a student, and the like) and may be used with a context engine to correlate the problem set to historical data. For example, historical data associated with individuals or businesses who previously took out a loan (or mortgage) may be analyzed to determine an amount of the previous loans, whether the previous loans were paid back ahead of schedule, whether any payments were missed, whether the previous loans were defaulted on, etc.)) 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Thomas discussed above, a step for using a vector machine for analyzing information, as taught by Silberman. Thomas teaches a blockchain based method to process and administer a loan. It would have been obvious for Thomas to include a step for using a vector machine for analyzing information so as increase the likelihood of making an accurate determination for providing a loan to a borrower. Since the claimed invention is merely a combination of old elements, Thomas’ blockchain based method to process and administer a loan and Silberman’s step for using a vector machine to analyze information, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claims 19 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas US 2019/0333142 A1, (“Thomas”), in view of Dhawan et al., US 2020/0226677 A1, (“Dhawan”).

Claim 19:
Thomas teaches:
A user device connecting to a financial server comprising one or more processing unit in communication with each other to execute a method comprising the steps of: receiving a loan request matching lending criteria from the financial server; (See Thomas, Abstract (Systems and methods related to a comprehensive blockchain-based tool configured to process applicant information and administer a mortgage via one or more blockchain-based smart contracts.), Par. 26 (Communication component 116 may be configured to communicate with one or more applicants 130, one or more lenders 140, one or more sellers 150, and/or one or more additional third parties via a network 102. In various implementations, communication component 116 may be configured to communicate with one or more applicants 130 to receive user information, provide a qualification response indicating that that an applicant may qualify for a loan from one or more lenders 140, or otherwise communicate with one or more applicants 130 as described herein.))
52submitting a loan proposal to the financial server; (See Thomas, Par. 10 (In some implementations, the financial profile and the information contained therein may be mapped to the set of information required to determine whether the applicant qualifies for a loan from each of the set of lenders. A qualification response may be provided to the applicant indicating each lender from which the applicant may qualify for a loan.), Par 47 (In an exemplary implementation, loan processing component 120 may be configured to obtain first loan qualification criteria, second loan qualification criteria, and third qualification criteria for loans from a first lender, a second lender, and a third lender, respectively.), Par. 52 (Loan processing component 120 may be configured to determine whether an applicant qualifies for a loan from each of the set of lenders.), Par. 53 (In some implementations, a single qualification response may be provided to an applicant 130 indicating each of the loans from one or more lenders for which applicant 130 qualifies.), Par. 56 (Loan processing component 120 may be configured to automatically cause an indication that the financial terms of a loan are guaranteed for at least a predefined time period to be provided to an applicant 130.))
 receiving notification of loan proposal acceptance from the server; (See Thomas, Par. 57 (One or more smart contracts may program computer system 110 to automatically provide applicant 130 with the documentation required responsive to the indication of the selection of the loan.))
providing loan approval; (See Thomas, Par. 10 (The financial profile and the information contained therein may be mapped to the set of information required to determine whether the applicant qualifies for a loan from each of the set of lenders. A qualification response may be provided to the applicant indicating each lender from which the applicant may qualify for a loan.))

closing loan deal wherein the loan deal is recorded in a remote database and the digital signature of the loan deal is record on a distributed ledger.  (See Thomas, Par. 58 (Each loan may be associated with a single blockchain-based smart contract (stored in a smart contract repository) configured to govern the administration of the loan.), Par. 66 (The recordation of information on a blockchain is typically implemented using public and private "keys," which may be long strings of numbers and letters linked through tile cryptographic algorithm that was used to create them. An address is derived from the public key and is comparable to a bank account number which is published to the world. The private key (comparable to an ATM PIN) is meant to be a guarded secret, and only used to authorize information private to the individual to which the private key is issued.))
Thomas does not expressly disclose, however, Dhawan teaches: 
initiating loan book build and, if required, initiating loan syndication, loan securitisation and loan tokenization, wherein the loan syndication comprises a plurality of loan proposal having an aggregated loan amount equal to the loan amount of the loan request; (See Dhawan, Fig. 8, Par. 159 (Process 800 begins at step 1a. At step 1a, agent 803 creates a $1M facility agreement, or credit line. The facility agreement may govern interactions between an agent, borrower and lending consortium with respect to a syndicated loan. The facility agreement may be codified in syndicated smart contract 805 running on blockchain 810. Process 800 shows that at step 1a, syndicated smart contract 805 is ready to govern the $1M facility agreement. Process 800 shows that at step 1a, syndicated smart contract 805 holds $1M of crypto credits for distribution.), Par. 161 (Step 1b shows that members of the lending consortium may contribute assets to a syndicated loan by adding crypto credits corresponding to a specific fiat currency amount, in this case, US Dollars (“USD”).), Par. 162 (Step 2 shows that syndicated smart contract 805 may distribute loan ownership crypto credits that reflect financial contributions of agent 803, lending member 807 and lending member 809. Step 2 also shows that $900k (out of $1M) of the syndicated loan remains unused by a borrower (not shown). At step 2, the $100k may be disbursed by agent 803 to the borrower. The distributions of crypto credits and disbursements to the borrower may be recorded on blockchain 810.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Thomas discussed above, a step for initiating a loan syndication, as taught by Dhawan. Thomas teaches a blockchain based method to process and administer a loan. It would have been obvious for Thomas to include a step for initiating a loan syndication so as increase the opportunity for a borrower to obtain financing when the amount sought is beyond the amount an individual lender is prepared to loan out. Since the claimed invention is merely a combination of old elements, Thomas’ blockchain based method to process and administer a loan and Dhawan’s step for initiating a loan syndication, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 20:
Thomas and Dhawan teach each and every element of Claim 19 above.
Thomas further teaches: 
compiling a list of required documents for due diligent, requesting the financial server for an access credential for the list of required documents, and using the access credential to retrieve the list of required documents from the remote database. (See Thomas, Par. 57 (One or more smart contracts may program computer system 110 to automatically provide applicant 130 with the documentation required responsive to the indication of the selection of the loan. The documentation may be required to validate information (e.g., salary, financial assets, employment, credit score, digital title records, and/or other information) from one or more applicants 130, one or more lenders 140, one or more sellers 150, and/or one or more additional third parties. Responsive to the indication of the selection of a loan from a first lender, loan processing component 120 may be configured to automatically provide to the applicant documentation required to validate information needed to finalize approval of the applicant for the loan from the first lender.), Par. 77 (Loan qualification criteria may be encrypted and associated with both a public key and a private key. The private key may only be provided to the lender to which the loan qualification criteria relates. In some implementations, operation 302 may be performed bya processor component the same as or similar to communication component 116 and/or loan processing component 120 (shown in FIG. 1 and described herein).))





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE PROIOS whose telephone number is (571)272-4573. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on 303-297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GEORGE N. PROIOS/Examiner, Art Unit 3694                                                                                                                                                                                                        

/MOHAMMAD Z SHAIKH/Primary Examiner, Art Unit 3694                                                                                                                                                                                                        5/21/2022